Order of the County Court of Nassau county directing appealing defendant to serve a bill of particulars of the separate defense contained in its amended answer, in so far as appealed from, affirmed, with ten dollars costs and disbursements, without prejudice to an application to the County Court to vacate the order of preclusion; the bill of particulars to be served within five days from service of a copy of the order herein. No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Tompldns, JJ., concur.